Cite as 2017 Ark. App. 76


                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                          CV-16-577
                                        No.



                                                  Opinion Delivered: February   8, 2017
DEONDRE’ JOHNSON
                                APPELLANT
                                                  APPEAL FROM THE PHILLIPS
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CV-2015-204]


EQUITY INSURANCE COMPANY       HONORABLE CHALK MITCHELL,
                      APPELLEE JUDGE
                                                  SUPPLEMENTATION OF THE
                                                  RECORD AND REBRIEFING
                                                  ORDERED.


                          RAYMOND R. ABRAMSON, Judge

        Deondre’ Johnson appeals the Phillips County Circuit Court order dismissing his

 declaratory-judgment action against Equity Insurance Company (“Equity”). On appeal,

 Johnson argues that the circuit court erred in dismissing the action as a result of a separate

 declaratory-judgment action which had been filed in the Pulaski County Circuit Court.

 Because of deficiencies with the record, addendum, and brief, however, we are unable to

 reach the merits of his argument at this time.

        On March 4, 2012, Johnson was a passenger in a car that was rear-ended by a vehicle

 driven by Anthony Weeden. Equity insured the car that Weeden was driving at the time of

 the accident. Johnson filed a negligence suit against Weeden in the Phillips County Circuit

 Court, and he obtained a jury verdict for $8,000.
                                 Cite as 2017 Ark. App. 76

       On August 18, 2015, Equity filed a declaratory-judgment action against Johnson and

Weeden in the Pulaski County Circuit Court. Equity sought an order declaring that its

liability coverage on the car did not exist at the time of the accident. On September 11,

2015, Johnson filed a declaratory-judgment action against Equity in the Phillips County

Circuit Court. He sought an order declaring that Equity’s liability coverage on the car

extended to the accident.

       On October 1, 2015, Equity filed a motion to dismiss Johnson’s complaint in the

Phillips County Circuit Court. Equity asserted that because it filed suit first in Pulaski

County on the issue of liability coverage, it established venue there. Following a hearing,

the court entered an order granting Equity’s motion and dismissing Johnson’s complaint.

Johnson appealed the order to this court.

       On appeal, Johnson argues that the circuit court erred in dismissing the suit as a result

of Equity’s action in the Pulaski County Circuit Court. However, neither the addendum

nor the record contains Equity’s complaint from Pulaski County. If anything material to

either party is omitted from the record by error or accident, we may direct that the omission

be corrected and that a supplemental record be certified and transmitted. Whitson v. State,

2013 Ark. App. 730; Ark. R. App. P.–Civ. 6(e). Arkansas Supreme Court Rule-42(a)(8)

(2014) states that the addendum must include all relevant pleadings, orders, documents, and

exhibits in the record that are essential to an understanding of the case. Accordingly, we

order supplementation of the record and addendum with the complaint filed in the Pulaski

County Circuit Court.




                                               2
                                  Cite as 2017 Ark. App. 76

       We also take this opportunity to address a deficiency in Johnson’s brief. Specifically,

in the statement of the case and the argument section, Johnson refers to page citations in

the record, not the addendum. Arkansas Supreme Court Rule 4-2(a)(6)–(7) requires that

references in the statement of the case and argument section shall be followed by a reference

to the page number in the addendum. Thus, Johnson needs to correct this deficiency.

       Accordingly, for the reasons listed above, we order the record to be supplemented

with Equity’s complaint that was filed in the Pulaski County Circuit Court. Johnson is

granted thirty days from the date of this opinion to file a supplemental record. Upon filing

the supplemental record, Johnson will be given fifteen days to file a substituted abstract,

addendum, and brief. We encourage appellate counsel to review our rules to ensure that no

additional deficiencies are present.

       Supplementation of the record and rebriefing ordered.

       GLOVER and MURPHY, JJ., agree.

       Dan R. Etherly, for appellant.

       Chester C. Lowe, Jr., P.A., by: Chester C. Lowe, Jr., for appellee.




                                              3